
	

113 HR 4253 RH: Bureau of Land Management Withdrawn Military Lands Efficiency and Savings Act
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 503
		113th CONGRESS
		2d Session
		H. R. 4253
		[Report No. 113–671, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Bishop of Utah (for himself, Mr. Amodei, Mr. Pearce, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 12, 2014
			Reported from the Committee on Natural Resources
		
		December 12, 2014The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To permanently withdraw, reserve, and transfer Bureau of Land Management lands used for military
			 purposes in Alaska, Nevada, and New Mexico to the appropriate Secretary of
			 the military department concerned.
	
	
		1.Elimination of termination date
			(a)Short titleThis Act may be cited as the Bureau of Land Management Withdrawn Military Lands Efficiency and Savings Act.
			(b)In generalSection 3015(a) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65) is amended by
			 striking shall the first place it appears and all that follows through the period and inserting shall not terminate other than by an election and determination of the Secretary of the military
			 department concerned or until such time as the Secretary of the Interior
			 can permanently transfer administrative jurisdiction of the lands
			 withdrawn and reserved by this Act to the Secretary of the military
			 department concerned..
			(c)Conforming amendmentSection 3016 of the Military Lands Withdrawal Act of 1999 (Public Law 106–65) is repealed.
			
	
		December 12, 2014
		Reported from the Committee on Natural ResourcesDecember 12, 2014The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
